         Case 2:18-cv-00772-RDP Document 213 Filed 05/03/21 Page 1 of 7                                 FILED
                                                                                               2021 May-03 PM 03:08
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION
_________________________________________
                                          )
STATE OF ALABAMA, et al.,                 )
                                          )
      Plaintiffs,                         )
                                          )
              v.                          )    Case No. 2:18–cv–00772–RDP
                                          )
THE UNITED STATES DEPARTMENT              )
OF COMMERCE, et al.,                      )
                                          )
      Defendants,                         )
                                          )
and                                       )
                                          )
DIANA MARTINEZ, et al.; COUNTY OF         )
SANTA CLARA, CALIFORNIA, et al.; and      )
STATE OF NEW YORK, et al.,                )
                                          )
      Intervenor-Defendants.              )
_________________________________________ )


                          JOINT STIPULATION OF DISMISSAL


       With the stipulation of all parties who have appeared, Plaintiffs hereby voluntarily dismiss

this action without prejudice, pursuant to Rule 41(a)(1)(a)(ii) of the Federal Rules of Civil Proce-

dure. Each party shall bear its own fees and costs.
       Case 2:18-cv-00772-RDP Document 213 Filed 05/03/21 Page 2 of 7




Dated: May 3, 2021                           Respectfully submitted,

Steve Marshall                               BRIAN M. BOYNTON
Alabama Attorney General                     Acting Assistant Attorney General

/s/Edmund G. LaCour Jr.                      ALEXANDER K. HAAS
Edmund G. LaCour Jr.                         Director, Federal Programs Branch
Solicitor General
                                             BRAD P. ROSENBERG
James W. Davis                               Assistant Branch Director
Winfield J. Sinclair
Brenton M. Smith                             /s/ Elliott M. Davis
Assistant Attorneys General                  ALEXANDER V. SVERDLOV
                                             ELLIOTT M. DAVIS
OFFICE OF THE ATTORNEY GENERAL               STEPHEN EHRLICH
STATE OF ALABAMA                             JOHN ROBINSON
501 Washington Avenue                        Trial Attorneys
Post Office Box 300152                       United States Department of Justice
Montgomery, AL 36130-0152                    Civil Division, Federal Programs Branch
Tel: (334) 242-7300                          1100 L Street, N.W.
Fax: (334) 353-8400                          Washington, DC 20005
Email: Edmund.LaCour@AlabamaAG.gov           Tel: (202) 514-4336
Jim.Davis@AlabamaAG.gov                      elliott.m.davis@usdoj.gov
Winfield.Sinclair@AlabamaAG.gov
Brenton.Smith@AlabamaAG.gov                  Counsel for Defendants

Counsel for Plaintiff State of Alabama


/s/ Morris J. Brooks, Jr.
Morris J. Brooks, Jr.
Pro se
2101 W. Clinton Avenue
Suite 302
Huntsville, AL 35805
(256) 355-9400
(256) 355-9406—Fax

Counsel for Plaintiff
Morris J. Brooks, Jr.




                                         2
Case 2:18-cv-00772-RDP Document 213 Filed 05/03/21 Page 3 of 7




                                  /s/ Robert D. Segall
                                  COPELAND FRANCO
                                  SCREWS & GILL, P.A.
                                  Robert D. Segall (SEG003)
                                  Post Office Box 347
                                  Montgomery, AL 36101-0347
                                  Phone: (334) 834-1180
                                  Facsimile: (334) 834-3172
                                  Email: segall@copelandfranco.com

                                  OFFICE OF THE COUNTY COUNSEL
                                  COUNTY OF SANTA CLARA
                                  James R. Williams, County Counsel
                                  Greta S. Hansen
                                  Raphael N. Rajendra
                                  Marcelo Quiñones
                                  Karun Tilak
                                  Laura S. Trice
                                  Office of the County Counsel
                                  County of Santa Clara
                                  70 West Hedding Street
                                  East Wing, 9th Floor
                                  San José, CA 95110
                                  Telephone: (408) 299-5900
                                  Email: raphael.rajendra@cco.sccgov.org
                                  marcelo.quinones@cco.sccgov.org
                                  karun.tilak@cco.sccgov.org

                                  LAW OFFICE OF
                                  JONATHAN WEISSGLASS
                                  Jonathan Weissglass
                                  1939 Harrison Street, Suite 150-B
                                  Oakland, CA 94612
                                  Telephone: (510) 836-4200
                                  Email: jonathan@weissglass.com

                                  Counsel for the County of Santa Clara, Calif.




                              3
Case 2:18-cv-00772-RDP Document 213 Filed 05/03/21 Page 4 of 7




                                  /s/ Andrea Senteno
                                  Thomas A. Saenz (CA Bar No. 159430)*
                                  Andrea Senteno (NY Bar No. 5285341)*
                                  Ernest Herrera (TX Bar No. 24094718)*
                                  MEXICAN AMERICAN LEGAL DEFENSE
                                  AND EDUCATIONAL FUND
                                  634 S. Spring St. #1100
                                  Los Angeles, CA 90014
                                  Telephone: (213) 629-2512
                                  Facsimile: (213) 629-0266
                                  Email: tsaenz@maldef.org
                                  asenteno@maldef.org
                                  eherrera@maldef.org

                                  Edward Still
                                  Bar. No. ASB-4786- 147W
                                  still@votelaw.com
                                  429 Green Springs Hwy STE 161-304
                                  Birmingham, AL 35209
                                  Telephone: (205) 335-9652
                                  Facsimile: (205) 320-2882

                                  James U. Blacksher
                                  Bar No. ASB-2381-S82J
                                  jublacksher@gmail.com
                                  825 Linwood Road
                                  Birmingham, AL 35222
                                  Telephone: (205) 612-3752
                                  Facsimile: (866) 845-4395

                                  * Admitted Pro hac vice

                                  Counsel for Martinez Defendant-Intervenors




                              4
Case 2:18-cv-00772-RDP Document 213 Filed 05/03/21 Page 5 of 7




                                  LETITIA JAMES
                                  Attorney General of the State of New York

                                  By: /s/ Joseph J. Wardenski
                                  Joseph J. Wardenski, Senior Trial Counsel
                                  Amanda Meyer, Assistant Attorney General
                                  Office of the New York State Attorney Gen-
                                  eral
                                  28 Liberty Street
                                  New York, NY 10005
                                  Phone: (212) 416-8441
                                  Joseph.Wardenski@ag.ny.gov

                                  /s/ Joyce White Vance
                                  Joyce White Vance
                                  101 Paul W. Bryant Drive
                                  Tuscaloosa, AL 35487
                                  jvance@law.ua.edu

                                  /s/ Barry A. Ragsdale
                                  Barry A. Ragsdale
                                  2001 Park Place, Suite 1000
                                  Birmingham, AL 35203
                                  (205) 488-1268
                                  barry@ragsdale-law.com

                                  Attorneys for the State and Other Government
                                  Defendant-Intervenors


                                  /s/ Robert S. Vance
                                  THE BLOOMSTON FIRM
                                  Robert S. Vance
                                  2151 Highland Avenue South, Suite 310
                                  Birmingham, AL 35205
                                  (205) 212-9700
                                  Robert@thebloomstonfirm.com

                                  DAGNEY JOHNSON LAW GROUP
                                  Anil A. Mujumdar (ASB-2004-L65M)
                                  2170 Highland Avenue South, Suite 205
                                  Birmingham, Alabama 35205
                                  Telephone: (205) 649-7502
                                  Facsimile: (205) 809-7899
                                  Email: anil@dagneylaw.com



                              5
Case 2:18-cv-00772-RDP Document 213 Filed 05/03/21 Page 6 of 7




                                  LAWYERS’ COMMITTEE FOR CIVIL
                                  RIGHTS UNDER LAW
                                  Ezra D. Rosenberg
                                  Dorian L. Spence
                                  1401 New York Avenue NW, Suite 400
                                  Washington, DC 20005
                                  Telephone: (202) 662-8600
                                  Facsimile: (202) 783-9857
                                  Email: erosenberg@lawyerscommittee.org
                                  dspence@lawyerscommittee.org

                                  DEMOCRACY FORWARD
                                  Robin F. Thurston
                                  John T. Lewis
                                  Democracy Forward Foundation
                                  P.O. Box 34553
                                  Washington, DC 20043
                                  Telephone: (202) 448-9090
                                  Email: rthurston@democracyforward.org
                                  jlewis@democracyforward.org

                                  Attorneys for Defendant-Intervenors
                                  City of Atlanta; City of San José; Arlington
                                  County; and King County

                                  DEBEVOISE & PLIMPTON LLP
                                  Jyotin Hamid
                                  Lauren M. Dolecki
                                  Ming Ming Yang
                                  919 Third Ave
                                  New York, NY 10022
                                  (212) 909-6000
                                  Facsimile: (212) 909-6836
                                  Email: jhamid@debevoise.com
                                  lmdolecki@debevoise.com
                                  mmyang@debevoise.com

                                  Robert Kaplan
                                  801 Pennsylvania Avenue NW, Suite 500
                                  Washington, DC 20001
                                  Telephone: (202) 383-8000
                                  Facsimile: (202 383-8188
                                  Email: rbkaplan@debevoise.com

                                  CITY OF SAN JOSÉ
                                  Richard Doyle, City Attorney

                              6
Case 2:18-cv-00772-RDP Document 213 Filed 05/03/21 Page 7 of 7




                                  Nora Frimann, Assistant City Attorney
                                  Office of the City Attorney
                                  200 East Santa Clara Street, 16th Floor
                                  San José, CA 95113-1905
                                  Telephone: (408) 535-1900
                                  Facsimile: (408) 998-3131
                                  Email: cao.main@sanjoseca.gov

                                  Attorneys for Defendant-Intervenor
                                  City of San José




                              7
